Title: Memorandum of Agreement with Samuel Holland, 14 June 1753
From: Franklin, Benjamin
To: 


Lancaster [June 14, 1753]
Memorandum of Agreement made this 14th Day of June 1753, between Benjamin Franklin and Samuel Holland Printers, viz.
That the said Benjamin Franklin doth let to the said S. Holland, his Printing Press and Types with other Printing Materials, now in the Possession of said Saml Holland at Lancaster except half the Long Primer Roman and Italic, on these Terms viz. That the said Samuel Holland pay therefor the Sum of Twenty Pounds per Annum, in four Quarterly Payments, the first Payment on Michaelmas Day next, and shall keep the Types in good Order, clean and free from Pye, the Press and other Materials in good repair, and shall not suffer the Rent of the House in which they are at any Time kept, to be more than one Quarter in Arrear; And when the said B. Franklin or Saml Holland shall either of them incline to vacate this Agreement, the Party so inclining shall give the other at least Three Months Notice. And the said Benjamin Franklin, or his legal Representatives shall be at liberty to visit and View the said Printing Press and Materials whenever he or they shall think fit, to see in what order they are keept. And the said Saml Holland doth hereby promise to make the above Payments, and perform the rest of this Agreement punctually, so far as regards him.
Samel Holland B Franklin
 Endorsed: Agreement B Franklin and S. Holland Lancaster Office
